     Case 2:16-cr-00032-BWA-JVM Document 488 Filed 01/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                 CRIMINAL ACTION

VERSUS                                                                   NO. 16-32

LOUIS AGE JR.                                                            SECTION: M (1)
LOUIS AGE III
     a/k/a “Big Lou”
RONALD WILSON JR.
KENDRICK JOHNSON
STANTON GUILLORY
     a/k/a “Nan Nan”

                                           ORDER

       Considering the motions by defendants Ronald Wilson Jr. and Kendrick Johnson (R.

Docs. 484 & 485) to adopt defendant Louis Age Jr.’s motion to quash the indictment and stay the

proceedings (R. Doc. 483),

       IT IS ORDERED that the motions by Wilson and Johnson (R. Docs. 484 & 485) to adopt

Age’s motion are GRANTED.

       New Orleans, Louisiana, this 27th day of January, 2021.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
